Citation Nr: 0915134	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE


Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1964 to February 1968, including service 
in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 decision by the RO in St. 
Petersburg, Florida that, in pertinent part, denied service 
connection for a cervical spine disability.  The Veteran 
initially requested a Board hearing, but by a statement dated 
in May 2006, he withdrew his hearing request.  The matter was 
previously before the Board in November 2008, at which time a 
remand was ordered to accomplish additional development.


FINDINGS OF FACT

A cervical spine disability was not shown in military service 
or for many years thereafter.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service.   38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in May 2004 and June 2006 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of any further evidence that pertains to the claim.  
Information on how VA determines disability ratings and 
effective dates was also provided.  The claim was last 
readjudicated in September 2006. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease is presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service 
connection for a neck/cervical spine disability, incurred as 
a result of two or three hard helicopter landings during 
service in Vietnam.  

Service personnel records reflect that the Veteran served as 
a helicopter crew chief during combat support missions in 
Vietnam.

Service treatment records are negative for a cervical spine 
injury or disability, and are also negative for treatment for 
any injuries due to hard landings or crashes in a helicopter.  
On separation medical examination in January 1968, the 
Veteran's neck and spine were clinically normal.

Post-service treatment records are negative for complaints or 
treatment of a cervical spine disability until 1994.  A June 
1994 private X-ray study of the cervical spine reflects a 
diagnostic impression of marked spurring in the cervical 
spine which may represent early changes of idiopathic 
skeletal hyperostosis, with no evidence of degenerative disc 
disease.  Subsequent treatment records reflect ongoing 
treatment for complaints of neck pain, with multiple X-ray 
studies of the cervical spine.

An April 2001 private X-ray study of the cervical spine 
showed a hypoplastic arch of C1, platybasia, and advanced 
degenerative changes primarily anteriorly.  A subsequent 
April 2001 note written on this report indicated that the 
Veteran's cervical vertebrae were incompletely formed, with 
narrowing at C1-2; a magnetic resonance imaging (MRI) scan 
was recommended.  An April 2001 private MRI scan of the 
cervical spine showed mild diffuse disc bulge at C6-7, and 
degenerative changes present throughout the cervical spine, 
with anterior osteophytes at multiple levels.  There was mild 
foraminal stenosis bilaterally at C6-7.  

An October 2004 private treatment record from T.F., D.C., 
reflects that he provided chiropractic treatment to the 
Veteran for neck pain in July 2003.  The Veteran reported 
that his neck pain had been bad for over one year, and stated 
his belief that this pain was related to many years of hard 
landings by helicopters during his service in the Vietnam 
War.  The Veteran denied any other injuries to the spine.  
The diagnoses were degenerative disc disease and spondylosis 
of the cervical spine, and cervicobrachial syndrome.  Dr. F. 
stated that due to the fact that the Veteran had no other 
trauma or injury to his cervical spine, it was his opinion 
that his past history of numerous helicopter missions may 
have caused the onset of his current condition in the 
cervical spine.

An April 2005 VA X-ray study of the cervical spine showed 
exuberant ossification injury to the cervical spine 
suggesting diffuse idiopathic skeletal hyperostosis (DISH).  
An October 2005 X-ray study of the cervical spine also showed 
skeletal hyperostosis.  An October 2005 VA outpatient 
treatment record reflects that the Veteran reported a history 
of old injury to his neck due to helicopter crashes.  Another 
October 2005 note reflects that outside cervical spine films 
were reviewed with the Veteran; no disc pathology was noted, 
but there was extensive full-cervical spondylosis with 
bridging osteophytes.  The diagnostic assessment was cervical 
spondylosis, extensive.

At a January 2009 VA compensation and pension examination, 
the examiner noted that she had extensively reviewed the 
Veteran's claims file.  The Veteran reported two airplane 
crashes in Vietnam which were undocumented.  He reported 
stiffness in his neck beginning in his late 30s or early 40s.  
He said he had no other known injuries.  He complained of 
neck pain with arm and hand numbness.  The examiner noted 
that a January 2009 X-ray study of the cervical spine showed 
"Diffuse prominent anterior osteophytic spurring (same as 
DISH)."  She also noted the X-ray findings reported in April 
and October 2005, which reflected DISH.  The examiner 
diagnosed cervical spine diffuse idiopathic skeletal 
hyperostosis (DISH).  She stated that it was less likely than 
not that this disability was caused by or related to military 
service.  She added that the etiologic cause and pathenogenic 
basis of DISH remains obscure.  It is diagnosed by 
radiographic changes of interior spine degenerative changes 
and ligamentous calcification.  

There are conflicting medical opinions of record with regard 
to the matter of whether the Veteran has a cervical spine 
disability as the result of his military service.  The Board 
is required to weigh the credibility and probative value of 
these opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The Board accords greater evidentiary weight to the January 
2009 VA examiner's opinion than to the October 2004 opinion 
by T.F, D.C.  While the Veteran's chiropractor may believe 
there is a causal relationship between the Veteran's current 
cervical spine disability and his service, the Veteran was 
afforded a thorough VA compensation and pension examination 
and that examiner found no such relationship.  Whereas the VA 
examiner's opinion is based on a clinical examination of the 
Veteran and a review of his claims file, Dr. T.F. did not 
review his medical records, and based his opinion solely on 
the Veteran's reported history of hard helicopter landings in 
service.  He reports no clinical findings in support of his 
opinion and does not account for the lengthy absence of 
complaints or clinical findings following separation from 
active service.  The Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant.  LeShore v. Brown, 8 Vet. App. 406 
(1995); see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, the Board finds the VA examiner's opinion 
more persuasive.  Thus the weight of the competent nexus 
evidence is against the claim.  Moreover, the lengthy gap in 
time between the Veteran's active duty and his post-service 
complaints and treatment serves as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In so finding, it acknowledged that the Veteran is 
competent to report on his observable neck pain.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he does not here 
appear to be asserting a continuity of symptoms since 
service.  Indeed, when he visited his private chiropractor, 
he seemed to indicate only a one-year history of neck pain.  
To the extent that his statements can be construed as 
alleging continuity, such statements are not found to be 
credible in light of the absence of neck complaints prior to 
1994 while he was being treated for other conditions. 

In summary, the record fails to show competent evidence of a 
cervical spine disability in service or for many years 
thereafter, and the preponderance of the evidence is against 
a finding that the condition is due to or aggravated by 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


